NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted May 21, 2009
                                   Decided May 21, 2009

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN L. COFFEY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 08‐2307

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Northern District of Indiana,
                                                Hammond Division.
           v.
                                                2:06 CR 232 PS
COREY TAYLOR,
     Defendant‐Appellant.                       Philip P. Simon, 
                                                Judge.




                                         O R D E R

       Corey Taylor pleaded guilty to distributing crack, 21 U.S.C. 841(a)(1), and was
sentenced to 135 months’ imprisonment.  As part of his plea agreement he waived his right
to appeal.  Taylor appealed anyway, but his appointed lawyers have moved to withdraw
because they cannot discern a nonfrivolous basis for appeal.  See Anders v. California, 386
U.S. 738 (1967).  Taylor has not responded to counsel’s submission under Circuit Rule 51(b). 
No. 08‐2307                                                                              Page 2

We limit our review to the potential issues counsel identify.  United States v. Schuh, 289 F.3d
968, 973‐74 (7th Cir. 2002).

        Taylor does not wish to have his guilty plea set aside, so counsel properly refrain
from examining the plea colloquy or the voluntariness of the plea.  See United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002).  Accordingly, the plea agreement is enforceable and so is
the appellate waiver, see United States v. Wilson, 481 F.3d 475, 483 (7th Cir. 2007); United
States v. Hare, 269 F.3d 859, 860‐61 (7th Cir. 2001), which renders this appeal frivolous. 
Counsel’s motion is GRANTED, and the appeal is DISMISSED.